Citation Nr: 1443194	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for a low back condition.  

2.  Entitlement to service connection for a low back condition.  


REPRESENTATION

The Veteran represented by:      Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, considered the claim reopened because the evidence received is new and material, however, the RO denied service connection for a low back condition.  In May 2010, the Veteran filed a VA Form 9 indicating that he wished to continue his appeal as to this issue; such document could be liberally construed as a notice of disagreement.  The RO issued a Statement of the Case (SOC) in September 2011.  In October 2011, the Veteran filed a second VA Form 9 indicating that he wished to appeal the denial of service connection for a low back condition.  The Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In May 2014, the Veteran, accompanied by his representative, testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  The transcript of this hearing is part of the record. 

The Board notes that the Veteran is represented by the Disabled American Veterans (DAV).  In March 2009, the Veteran appointed the DAV as his representative.  In April 2013, the Veteran submitted an incomplete VA Form 21-22a, "Appointment of Individual as Claimant's Representative," designating Gay & Ehrhardt, as his representative.  In December 2013, the Veteran was sent a letter notifying him of this situation and offering him the opportunity to fill out the appropriate form to designate the private attorney as his representative.  The Veteran did not respond to this letter within 30 days, thus, VA could not process the election of the Gay & Ehrhardt as his representative.  In February 2014, the Veteran notified VA by electronic communication to remove "DVA" as my representative and to "show my new representative as Woods and Wood, LLP."  The Veteran did not submit an accompanying VA Form 21-22 to designate Woods and Wood, LLP as his representative.  However, in May 2014, the Veteran appeared before the Board hearing accompanied by his DAV representative.  Because the Veteran has attended the hearing with his DAV representative, and has not submitted a complete VA Form 21-22a to designate a private attorney as representative, the Board determines that the DAV remains as the valid, properly appointed accredited representative of the Veteran in the case.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a low back condition is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back condition.  The Veteran did not perfect an appeal of that determination, and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the May 2008 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back condition, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The unappealed May 2008 rating decision that denied service connection for a low back condition is final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the May 2008 rating decision that denied service connection a low back condition is new and material, and the claim is reopened.     38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim for service connection for a low back condition, no discussion of VA's duty to notify and assist is necessary for this issue.  

Reopened Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a May 2008 rating decision, the RO denied service connection for a low back condition.  The RO considered the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  The RO concluded that there was no evidence of any treatment, complaints, or diagnosis of a back injury in service and there was no medical link to an existing disability.  There was also no evidence to show that the bilateral knee condition is related to service, and therefore service-connection on a secondary basis to the knee condition cannot be established.  

In May 2008, the Veteran filed a notice of disagreement.  In December 2008, the RO issued an SOC confirming the denial of service connection for a low back condition.  However, the Veteran did not file a substantive appeal.  No further communication regarding his claim of entitlement to service connection for a low back condition was received until August 2009, when VA received his petition to reopen such claim.  Therefore, the May 2008 rating decision is final.  38 U.S.C.A.  § 7105(c), 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

The evidence at the time of the May 2008 rating decision included the Veteran's service treatment records, statements from the Veteran, and VA treatment records dated October 2006 to November 2008, which show the Veteran was diagnosed with degenerative joint disease of the lumbar spine with residual low back pain.

The Veteran submitted an application to reopen his claim in August 2009.  The evidence submitted since the May 2008 rating decision includes the Veteran's statements, buddy statement, VA treatment record dated August 2004 to September 2011, private treatment reports from Oak Hill Hospital dated March 2000, and University Hospital Hamilton dated January 1996, which include a reported history of a back injury in military service.  

The Board observes that the evidence received since the May 2008 rating decision is new, as it was not previously of record.  Of note, the September 2011 VA opinion that indicated the Veteran's low back condition could be due to service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of evidence showing a low back condition was incurred in, or aggravated by, service was one of the bases for the denial of the claim in the prior rating decision, the new evidence is also material.  As new and material evidence to reopen the claims for service connection for a low back condition has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received to reopen the claim for service connection for a low back condition.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  In October 2007, the Veteran submitted a VA Form 21-4142 and reported that he received treatment from Dr. Messingham in a hospital in Bordertown, New Jersey between 1995 to 1996 for his lower back.  In September 2009, the Veteran submitted a VA Form 21-4142 and reported that he had received treatment from the Oak Hill Hospital in Spring Valley, Florida; a hospital "in and around Island Park, NY," a chiropractor in Franklin Square, New York; and a VA outpatient care in Port Richey from the 1980s to 1990s.  However, the Veteran did not provide the address to the facilities from which he wanted his records obtained, and therefore, VA was unable to assist the Veteran in obtaining these records.  Since then, treatment record from Oak Hill Hospital containing the address of the facility has been obtained and associated with the claims file.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his low back condition and if necessary, complete authorization forms so as to allow VA to request any outstanding records from such facilities.  

At the May 2014 Board hearing, the Veteran testified that he injured his back in service.  The Veteran stated that during a routine maintenance on an F-4 aircraft, the Veteran was assigned to remove the panel off of the left wing of the plane when the flap went down toward full-down position and the Veteran slid off of the plane and landed on his knees and back.  He was hospitalized for less than a week and placed on limited work restrictions.  The Veteran stated that the injury has bothered him since but he did not seek treatment until the mid-1990s from the VA because he lacked health insurance.  

In April 2014, the Veteran submitted a buddy statement from a fellow service member.  The author reported that he witnessed the Veteran falling from the top of the F-4 aircraft, and subsequently transported the Veteran to the emergency room at the hospital on base.  

The Board notes that the Veteran is competent to relate a history of having sustained a back injury in service and his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Similarly, the fellow service member is competent to report that he witnessed the Veteran falling from the aircraft in service.  However, service treatment record only notes that the Veteran sustained a right knee injury on August 17, 1981 and was placed on physical profile on August 24, 1981 for tendonitis of the right knee.  

Post-service private treatment record from Oak Hill Hospital in March 2000 reflected complaints of low back pain, however the X-ray reports an impression of a normal lumbosacral spine.  

An October 2006 VA treatment record from the VA Medical Center (VAMC) in Tampa, Florida of a lumbosacral spine study reveals narrowing of the disc space between L3-S1 with sclerotic changes and spur formation consistent with chronic disease.  

A private evaluation report from Dr. W.D. revealed two work-related injuries, in 2011 where the Veteran felt a "sudden pop" when moving boxes filled with paper, and in February 2013 where the Veteran sprained the lumbar region of his back after pushing a cart full of paper onto the floor.  The private physician noted Veteran reported injuring his back many years ago while in the military.  The physician noted that the Veteran required a lumbar discectomy in 2010 and a final laminectomy and fusion in May 2012 which improved his condition to "moderate intermittent severe low back pain" until the February 2013 work-related injury which exacerbated the back pain to severe virtually every day.  The physician diagnosed the Veteran with lumbosacral sprain/strain, aggravation of lumbar spondylosis at L5-S1 with progression to moderate foraminal stenosis on the right, and post-laminectomy syndrome of the lumbar spine.  The physician opined that the Veteran could resume the duties as a Custom Border Protection Technician with certain work restrictions.     

A May 2011 VA treatment record revealed that the Veteran was in a motor vehicle accident in May 2011.  The Veteran denied immediate pain but reports being awaken by severe low back pain the next day.  A September 2011 VA treatment record diagnosed the Veteran with degenerative joint disease of the lumbar spine with residual low back pain.  The record also reflects that the Veteran reported current back symptoms are due to a fall injury in service and that the examiner felt that the back pain now 30 years later was "indicated by the fall."  

Throughout his appeal, the Veteran has also argued that his low back condition were either caused by or aggravated by his knee condition.  To date, the Veteran has not been provided a medical opinion to address the current nature and etiology of his low back condition, or whether a relationship exists between his current low back condition and his in-service injury.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board a remand in necessary in order to afford the Veteran with a contemporaneous VA examination to determine the current nature and etiology of his low back condition.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to his claim, and to ensure full compliance with due process, the Board determines that it is necessary to return this matter to the AOJ for further development of the record.

Lastly, the Board notes that certain records noted in the September 2011 SSOC, including private treatment records from the Oak Hill Hospital in January 1996, are not included in the Veteran's Virtual VA or VBMS files.  Attempts should be made to associate these records with the claims file upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's January 1996 private treatment records from Oak Hill Hospital with the claims folder.  

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide the appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from the Oak Hill Hospital.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any identifiable low back condition.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The Board notes that the service treatment record confirms the Veteran sustained a right knee injury on August 17, 1981 and was placed on physical profile on August 24, 1981 for tendonitis of the right knee.  

The examiner is requested to review the records associated with the claims file and offer an opinion addressing the following:

Did any currently diagnosed low back condition, that the Veteran now has, have its onset in service or is otherwise related to any incident, event, or injury that occurred in service, to include the April 1981 in-service injury?  A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed.

In addressing these questions, the examiner should note that the Board finds competent that part of the Veteran's statement and the buddy statement regarding the in-service April 1981 injury where the Veteran fell from a F-4 aircraft and landed on his knees and back.  Therefore, in commenting on the onset and etiology, the examiner must acknowledge and discuss the Veteran's statement that the in-service injury caused such pathology that resulted in a low back condition or made the Veteran more susceptible to post-service injuries.   

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering any opinion, the VA examiner should specifically cite each reference material utilized.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  After the above actions have been completed, the AOJ should readjudicate the issue of entitlement to service connection for a low back condition.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a Supplemental SOC (SSOC), and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


